Order modified by striking out the words “ the judgment to stand as security unless the defendants elect to file a surety company bond in lieu thereof,” and inserting as a further condition to the granting of the motion that within five days from service of this order with notice of entry thereof defendants file a surety company bond in the sum of six thousand five hundred dollars to secure any judgment plaintiff may recover herein; and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Upon failure to comply with the terms of the order as so modified the said order appealed from is reversed, with ten dollars costs and disbursements to the appellant and the motion denied, with ten dollars costs. No opinion. Settle order on notice. Present — Clarke, P. J., Dowling, Merrell, McAvoy and Martin, JJ.